Citation Nr: 0837280	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  96-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for lupus erythematous, 
discoid.

6.  Entitlement to disability rating greater than 30 percent 
for service-connected seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from July 1974 to October 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Oakland, California, 
dated in August 1994, which denied service connection for a 
psychiatric disorder, a right foot injury, a right knee 
injury, and a left knee injury; and from an RO decision from 
the Los Angeles RO dated in November 1999 which denied 
service connection for lupus erythematous, discoid, and which 
awarded an increased rating of 10 percent for service-
connected seborrheic dermatitis.  In June 2000, the 
disability rating for seborrheic dermatitis was increased to 
30 percent. 

In January 2006, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT
 
1.  There is no medical evidence of record that the veteran 
has a current psychiatric disorder, and the diagnosed 
personality disorder is not a disability for which service 
connection may be granted. 

2.  Service connection for alcoholism as a primary disability 
is precluded by law.  

3.  The veteran's right foot disorder is not related to 
service.  

4.  The veteran's right knee disorder is not related to 
service.  

5.  The veteran's left knee disorder is not related to 
service.   

6.  The veteran does not have a confirmed diagnosis of lupus. 

7.  The veteran's skin disorder is not manifested by 
ulceration, extensive exfoliation or crusting and systemic or 
nervous manifestations, and is not exceptionally repugnant; 
nor does it affect more than 40 percent of the entire body or 
of exposed areas or require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for the past year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for service connection for a right foot 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 

4.  The criteria for service connection for a left knee 
disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 

5.  The criteria for service connection for lupus 
erythematous, discoid have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

6.  The criteria for an evaluation beyond than 30 percent for 
service-connected steroid induced acne have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806 (2002) (2007); 38 C.F.R. § 4.118, Diagnostic 
Code 7828 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, both of the unfavorable rating decisions 
that are the basis of this appeal were already decided and 
appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  In August 2003, and again in 
November 2003, the veteran received a notice letter from the 
RO which addressed several service connection issues, 
including service connection for lupus discoid and an 
increased rating for a skin condition.  In June 2006 a notice 
letter covering all of the issues on appeal was mailed to the 
veteran.  The letters informed the veteran of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Thus the notice requirements have been met.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the above letters satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
veteran.   The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in November 2003, and in June 2006, the RO sent 
the veteran VCAA letters and requested that he submit all 
evidence in his possession that would indicate that his skin 
disorder worsened in severity.  Additionally, a July 2000 
supplemental statement of the case (SSOC) and a January 2005 
SSOC informed him of the specific rating criteria used for 
the evaluation of his claim.   Based on the evidence above, 
the veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his testimony 
at the RO in June 2000, and correspondence.  Specifically, in 
December 1999 and in July 2000, he sent in correspondence 
citing the criteria necessary for an increase.  He also 
testified that he experienced the criteria necessary for a 
higher rating.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and records from the Social Security Administration (SSA).  
And the veteran was provided an opportunity to set forth his 
contentions during the hearing at the RO before a hearing 
officer in June 2000.  

Next, a VA medical examination was performed that addressed 
the veteran's claim regarding a nervous disorder and a 
general medical examination was performed.  Both were 
conducted in June 1994.  The general medical examination 
addressed the veteran's knee claims and his right foot claim.  
As to the claim for lupus discoid, given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, and no evidence of a current disorder, a remand for a 
VA examination would unduly delay resolution.  It is noted 
that there are of record 3 diagnostic tests after service 
which confirm that there is no current disorder.  The veteran 
has also been examined to evaluate his increased rating 
claim.  Thus the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim.  
Therefore, remand for a VA examination is not warranted and 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to these 
claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis and systemic 
lupus, may be presumed if manifested to a compensable degree 
within the first post service year.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v.  Brown, 4 Vet. App. 309, 314 (1993).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  

A Psychiatric Disorder

The veteran contends that service connection is warranted for 
a nervous condition.  He argues that during service, he 
struck an officer when he was awakened abruptly and that he 
cannot sleep through the night now.   

At service entrance in January 1974, the veteran denied 
having nervous problems of any sort and psychiatric 
evaluation was normal.  The veteran's service treatment 
records show no treatment for a psychiatric disorder.  At 
separation in September 1976, psychiatric evaluation was 
normal and when he was again evaluated in October 1976, no 
psychiatric disorder was noted on examination or referred to 
by way of history.  

After service, VA outpatient treatment records show that in 
April 1994, the veteran requested evaluation to get into an 
alcohol and drug program.  He reported being depressed.  He 
stated that he had been abusing substances since he entered 
the military.  He reported that he drank up to one fifth of 
brandy and two quarts of beer daily and that he had a history 
of abusing crack, marijuana, heroin, LSD and cocaine and 
currently used marijuana 2 to 3 times a month in addition to 
daily alcohol consumption.  The finding was, alcohol 
dependence.  He underwent treatment to assist with 
withdrawal.  During his hospitalization a treatment team 
meeting report found that the veteran had alcohol dependence 
with an Axis II diagnosis of personality disorder traits.  

In June 1994, the veteran was examined by VA and he reported 
a history of psychiatric treatment and hospitalization for 
treatment of alcohol problems.  He reported being put out of 
school for fighting. He also reported punching a Naval 
officer during service.  On examination, he was noted to be 
pleasant, and cooperative, oriented times three, and did 
mathematical calculations accurately and proverb 
interpretation adequately.  He reported hearing voices when 
he did crack cocaine, but not otherwise.  He showed no 
delusions.  Intelligence was average and judgment was intact.  
His affect seemed appropriate.  The examiner noted that the 
veteran has had behavioral problems all of his life and that 
he is showing major elements of character disorder and some 
antisocial features.  The diagnosis was mixed personality 
disorder.  No other psychiatric diagnosis was rendered.  

The Board has reviewed VA outpatient treatment records dated 
from the 1990's to 2003, as well as records from SSA.  While 
the veteran complained of stress when evaluated by an SSA 
clinician in 1992, there is no finding of a psychiatric 
disorder other than a personality disorder and alcoholism in 
the record.  (See, e.g. VA record of January 2003, February 
2003, April 2003, and July 2003).  There is no medical 
evidence of any current psychiatric disability that is 
related to any injury or event in service.  The veteran's 
symptoms have been attributed to a personality disorder, 
which is not service-connectable.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  And 
there is no disability resulting from a diagnosed mental 
disorder that is superimposed upon a personality disorder.  
38 C.F.R. § 4.127.  

Although the veteran has been diagnosed with a personality 
disorder, personality disorders are not considered diseases 
or injuries for compensation purposes, and, thus, are not 
considered disabilities for which service connection can be 
established.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid regulation).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993), 
there is no competent evidence whatsoever to even suggest 
that such has occurred in this case.

At this point, the Board notes that with regard to the 
alcoholism, the United States Court of Appeals for the 
Federal Circuit has held that 38 U.S.C.A. § 1110 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities that result from primary alcohol 
abuse, unless an alcohol or drug abuse disability is acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc 
order).  In the instant case, service connection has not been 
established for any disorder that has been in any way 
associated with alcoholism.  Thus, service connection for 
alcoholism would not be warranted on a secondary basis.  38 
C.F.R. § 3.310.  As service connection for alcoholism as a 
primary disability is precluded by law, the claim on that 
basis would lack legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Although the veteran contends that he has a current 
psychiatric disorder which resulted from his military 
service, his statements are not competent evidence to 
establish a diagnosis or etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Here, there is no 
diagnosis of a psychiatric disorder for which service 
connection could be granted.  Consequently, lay assertions of 
medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet. App. 49.  

A Right Foot Disorder

The veteran claims that he has a right foot disorder related 
to his military service.  He states that he tripped and his 
feet were caught in a barbed wire fence.  He reports that his 
ankles were cut leaving scars.  

The veteran's service entrance examination of January 1974 
shows no foot abnormality.  The service treatment records 
show no treatment for a right foot disorder.  At separation 
in September 1976, his feet were normal and there was no 
indication of scars on the right foot.  On additional 
examination in October 1976, the veteran denied having any 
foot trouble.  

After service, the veteran was examined by VA in June 1994.  
He complained of weak ankles.  He reported injuring his feet 
in service and having to receive stitches in his ankles.  The 
examiner noted visible scars.  The veteran reported that his 
feet felt stiff and that he took codeine for pain.  On 
examination it was noted that the veteran had scars across 
the ankles.  The finding was, injury to both ankles from 
laceration on a fence during boot training which has left him 
with scar tissue only.   

The veteran has been diagnosed with scarring of the right 
ankle.  Thus a current disorder is of record.  However there 
is nothing in the file which shows that the veteran injured 
his ankle during service or received treatment for a right 
ankle injury.  While a VA examiner has associated the 
veteran's right foot scars with an injury in service, the 
Board finds that this finding lacks probative value.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  As well, the Court has held that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Here, the VA examiner's finding is based on an unconfirmed 
history provided by the veteran, and is thus is not 
probative.  While the examiner concluded that the veteran's 
right ankle scarring was related to a traumatic in-service 
injury, the examiner. based his opinion solely on the history 
provided by the veteran which is not totally supported by the 
record.  While the veteran reported an injury during active 
service, as noted, the veteran's service medical records are 
completely silent for any complaints of or treatment for foot 
injury at any time during active service and at separation no 
significant interval history or pertinent defects or 
diagnoses were given.   Thus, it is clear that the VA 
examiner's finding is merely a recitation of the veteran's 
own contention; there is no indication that the examiner was 
rendering a medical opinion as to the date of onset based on 
the clinical or objective evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

The veteran has stated that he injured his foot in service 
and has had foot complaints since service.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994). However, competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).

To the extent that the veteran contends that the evidence 
shows continuity of symptoms after discharge and supports his 
claim for service connection, the Board notes that the first 
post-service evidence of the veteran's right foot disability 
is in 1994, almost 20 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  There are no documented findings 
in service, or until many years thereafter, and the currently 
diagnosed disorder has not been shown by probative medical 
evidence to be related to service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993). As such, service connection is not 
warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology. Only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder. The Board 
has also considered the veteran's own assertions. However, 
such assertions are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim. The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).

A Right Knee and a Left Knee Disorder

The veteran claims that service connection is warranted for a 
right knee and a left knee disorder related to his military 
service.  He states that he was injured while on active duty 
for knee and leg injuries.  

The veteran's January 1974 service entrance examination 
report shows that his lower extremities were clinically 
normal.  The service treatment records show that in May 1976 
(year undeterminable on the treatment record, but deduced 
from the subsequent entry in June 1976)), the veteran 
reported that his knees would give out.  By way of history, 
it was noted that he had hit a rock with his left knee.  
Examination showed fluid under the knee and tenderness with 
palpation.  The finding was soft tissue damage to the left 
knee.  In June 1976, the veteran complained of continuing 
pain of the left knee.  The finding was knee within normal 
limits.  One week later in June 1976, the veteran complained 
of a knot on the left knee and left knee pain.  On referral 
that same day, edema was noted as was crepitus and a pea 
sized knot.  The finding was, tendonitis with possible 
calcium deposit.  At separation in September 1976, the 
veteran reported having a history of a trick or locked knee.  
Evaluation of the lower extremities was normal.  On 
examination in October 1976, the lower extremities were noted 
to be normal.  

On VA examination in June 1994, the veteran reported that he 
was in a motor vehicle accident in 1988 and that ever since 
that time he has had weak knees.  He noted that his knees hit 
the dashboard.  On examination, the right knee flexed to 80 
degrees and the left knee to 95 degrees, with minimal atrophy 
of the left calf.  The finding was, that the knees are both 
suffering from either intra-articular arthritis or intra-
articular problems of some sort perhaps secondary to the 
automobile accident.  

In October 1997, SSA records show that the veteran was 
examined for evaluation.  Flexion of both knees was to 150 
degrees and extension was to 0 degrees.  It was noted that 
there was no evidence of joint deformities, crepitus or pain 
in the peripheral joints.  

VA records show that in March 2003, the veteran complained of 
knee pain, and degenerative joint disease with chronic pain 
in the knees was found.  In July 2003, the veteran complained 
of knee pain.  No X-rays were performed.  Degenerative joint 
disease was diagnosed. 

As to the right knee claim, the record does not show that the 
veteran was treated during service for a right knee problem 
and despite a history of locked or trick knee at separation, 
clinical findings regarding the right knee were normal.  
There is additionally nothing in the record regarding a right 
knee problem during the first year after service and not 
until 1994, almost twenty years after discharge.  At that 
time the VA examiner provided a finding of intra-articular 
problems.  Three years thereafter, there is no indication of 
a right knee problem on private examination.  Degenerative 
joint disease has been most recently diagnosed, although X-
rays of the knee are not of record.  

The veteran has stated that he injured his knee in service 
and that he has a current right knee disorder.  Assuming 
without deciding that the veteran has a current right knee 
disorder, the Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994). However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran himself has stated that he had continuing knee 
problems after his 1988 automobile accident.  Thus he is not 
reporting that he suffered from continuity of right knee 
problems since service.  To the extent that the evidence 
shows continuity of symptoms after discharge and supports his 
claim for service connection, the Board notes that the first 
post-service evidence of the veteran's right knee disability 
is in 1994, almost 20 years after his separation from 
service.  The absence of treatment after service for such a 
long time constitutes negative evidence.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There are no documented findings in service, or until many 
years thereafter, and any current disorder has not been shown 
by probative medical evidence to be related to service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In fact, the 
VA examiner stated that the veteran's right knee problems 
were perhaps secondary to the veteran's motor vehicle 
accident.  As such, service connection is not warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology. Only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder. The Board 
has also considered the veteran's own assertions.  However, 
such assertions are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).

As to the left knee disorder, the record shows that the 
veteran had left knee complaints during service.  A left knee 
disorder was diagnosed in 1994 and degenerative joint disease 
has been more recently diagnosed.  In this instance, while 
there is a notation of in-service complaints and a left knee 
disorder has been diagnosed, there is no competent medical 
evidence showing that any current left knee disorder had its 
onset during active service, within the first post service 
year, or is related to any in-service disease or injury.  In 
fact, the veteran has indicated that his left knee problems 
began after his 1988 motor vehicle accident, and the VA 
examiner stated that his left knee disorder was perhaps 
related to that incident.  There is no medical finding of a 
relationship with service.  

The Board has also considered the veteran's assertions that 
his left knee disorder is related to service.  The Board 
finds that such assertions are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  See Bostain v. 
West, 11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).

Lupus Erythematous, Discoid

The veteran claims that he his lupus discoid that is related 
to his military service.  He has in essence argued that his 
skin condition was not properly diagnosed during service and 
that he had lupus at that time.  

Service treatment records show that at entrance in January 
1974, the veteran's skin was clinically normal.  During 
service the veteran complained of and was treated for skin 
complaints on several occasions.  In July 1974, he was 
treated for questionable tinea on the nose.  In February 
1975, he was seen for lesions on the lateral sides of the 
bridge of the nose and between the eyebrows.  The impression 
was, rule out discoid lupus.  He was referred for a punch 
biopsy.  In February 1976, the examiner found etiology 
questionable when the veteran complained of a rash under the 
eyes.  Also in February 1976, an examiner found, probable 
discoid lupus.  Possible discoid lupus was found in May 1976, 
and in September 1976, rule out discoid lupus was found.  In 
September 1976, seborrheic dermatitis was found.  On 
separation examination that same month, and a subsequent 
examination in October 1976, no pertinent abnormality was 
found.  

After service, VA outpatient treatment records dated from 
1994 to 2003 show treatment for skin complaints; however, no 
findings of lupus discoid.  In November 1997, the examiner 
diagnosed sebhorreic dermatitis versus lupus discoid.  Also 
that month, probable chronic lupus discoid was diagnosed.  A 
punch biopsy the following month found sebhorreic dermatitis.  

The veteran had 3 punch biopsies since service, all of which 
were negative.  (See, VA record of December 1997 showing a 
punch biopsy of the forehead and diagnosing seborrheic 
dermatitis, VA record of February 1999 showing a biopsy of 
the left postauricular area showing psoriasis and 
sebopsoriasis, and a punch biopsy of December 1999 from the 
left axilla showing various skin disorders).  

Private records show that in 1997, the veteran reported 
having a rash on his face since service.  Questionable 
discoid lupus was diagnosed.  In October 1997, the examiner 
noted that a skin rash of the face persisted and discoid 
lupus; possible SLE was diagnosed.  

The record reflects that the veteran is service connected for 
a skin disorder; sehorrheic dermatitis.  As to lupus discoid, 
while a private examiner diagnosed discoid lupus in October 
1997, he did not base this finding on laboratory testing, 
including a punch biopsy.  Accordingly, the diagnosis is 
afforded little weight.  On the other hand, the record 
contains three punch biopsies conducted after October 1997 
which rule out discoid lupus.  This diagnostic evidence is 
found to be more probative than the October 1997 finding.  
Accordingly, the Board finds that the probative medical 
evidence shows that the veteran does not suffer from discoid 
lupus.  

While the veteran maintains that he has discoid lupus that 
started during service, he does not have the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, staged ratings may be assigned if the severity 
of the disability changes during the relevant rating period.  

Seborrheic Dermatitis

The veteran's skin disorder is rated under DC 7806, and has 
been assigned a 30 percent evaluation.  The veteran claims 
that a rating beyond 30 percent should be assigned.  

During the pendency of the veteran's appeal, the schedule of 
ratings for the skin was amended, effective August 30, 2002.   
See 67 Fed. Reg. 49,590 (2002).   Both the old and new 
criteria apply, but the substantive new criteria cannot be 
applied before their effective date of August 30, 2002.  
Under the old criteria, DC 7806 provided the rating criteria 
for eczema, with only one rating in excess of 30 percent 
provided for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant (50 percent).  In addition, the 
schedular criteria provided for a 50 percent rating for 
disfiguring scars of the head, face or neck manifested by 
complete, or exceptionally repugnant deformity of one side of 
face, or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Under the new 
criteria, DC 7806 provides the rating criteria for dermatitis 
or eczema.  Again, there is only one rating  provided in 
excess of 30 percent, namely a 60 percent  evaluation for 
dermatitis or eczema affecting more than 40  percent of the 
entire body or more than 40 percent of exposed  areas, or 
constant or near-constant systemic therapy such as  
corticosteroids or other immunosuppressive drugs required  
during the past 12-month period.   Dermatitis or eczema could 
also be rated as disfigurement of the head, face or neck (DC 
7800) or scars (DCs 7801- 7805), depending upon the 
predominant disability.  See 38 C.F.R. § 4.118, DC 7806 
(2007).  

Under the criteria in effect since August 30, 2002, VA added 
a diagnostic code for acne designated as Diagnostic Code 
7828.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2007).  Under 
this diagnostic code, the currently assigned 30 percent 
rating represents the maximum schedular rating for deep acne 
(deep inflamed nodules and pus-filled cysts).  

Under the amended version of Diagnostic Code 7800,  
disfigurement of the head, face, or neck, a 50 percent rating 
is assigned with visible or palpable tissue loss and either  
gross distortion or asymmetry of two features or paired sets  
of features (nose, chin, forehead, eyes (including eyelids),  
ears (auricles), cheeks, lips), or; with four or five  
characteristics of disfigurement.  An 80 percent rating is  
assigned with visible or palpable tissue loss and either  
gross distortion or asymmetry of three or more features or  
paired sets of features (nose, chin, forehead, eyes  
(including eyelids), ears (auricles), cheeks, lips, or; with  
six or more characteristics of disfigurement.

Note 1 to Code 7800 lists the eight characteristics of  
disfigurement, for purposes of evaluation under § 4.118: (1)  
scar 5 or more inches (13 or more cm.) in length; (2) scar at  
least one-quarter inch (0.6 cm.) wide at widest part; (3)  
surface contour of scar elevated or depressed on palpation;  
(4) scar adherent to underlying tissue; (5) skin hypo-or  
hyper- pigmented in an area exceeding six square inches (39  
sq. cm.); (6) skin texture abnormal (irregular, atrophic,  
shiny, scaly, etc.) in an area exceeding six square inches  
(39 sq. cm.); (7) underlying soft tissue missing in an area  
exceeding six square inches (39 sq. cm.); and (8) skin  
indurated and inflexible in an area exceeding six square  
inches (39 sq. cm.). 

The Board notes that based on the available evidence of 
record, a rating in excess of 30 percent is not available 
under either the old or new versions of Diagnostic Codes 7803 
and 7804, which provide for a maximum rating of 10 percent.  
The evidence of record does not support the assignment of a 
rating in excess of 30 percent under either old or new DC 
7806.  

VA outpatient treatment records beginning in 1997 and 
continuing into 2003 show treatment for skin complaints.  
While the veteran has been generally found to have 
hypopigmention, erythema, and scaling about the face and 
behind the ears, there is no showing in the record of 
ulceration or extensive exfoliation or crusting.  For 
example, in November 1997, the record shows the veteran's 
face had a blotched appearance.  Also in November 1997, an 
examiner found the veteran had erythematous patches with 
scale on the eyebrows, nose, nasal labial region, penis, 
behind the ears with the scalp not scaling and no evidence of 
scarring.  Examination in December 1997 showed depigmentation 
with mild erythematous appearance over the cheeks and over 
the forehead and eyebrows.  In May 1998, the clinician found 
that the veteran had no visible papules and no visible 
flaking or erthema and noted hypopigmented areas of skin 
about the bridge of the nose and behind the ears.  The 
eyebrows were clear.  

On VA examination in September 1998, the examiner noted 
erythema with some mild hypopigmentation in the eyebrow area 
and the glablella, as well as in the nasal labial folds and 
behind the ears.  The diagnosis was, seborrheic dermatitis of 
moderate severity.  

The veteran was examined by VA in August 1999 and there was 
very mild scaling involving the eyebrows and nasal labial 
folds.  Some kerotic papules were noted on the cheeks on the 
bearded area.  The posterior auricular area showed mild 
hypopigmentation.  

In November 1999, VA outpatient records show that the veteran 
had no new complaints and the lesions were noted to not be 
spreading.  Hypopigmented scaly rashes over malar, forehead 
glabellar and posterior auricular regions was noted.  
Treatment continued in the VA outpatient clinic in 2000, and 
2001 with predominant findings of erythema, hypopigmentation 
and scaling.  (See outpatient of September 2002).  In March 
2003, flaky dry skin was noted in the T-zone of the face and 
behind the ears as well as mild erthyema with 
hypopigmentation in the nasolabial folds.  Topical 
medications were being used.  

The veteran was examined by VA in February 2004.  There was 
mild scaling behind the ears, on the nasolabial folds, the 
lower chin and a little in the eyebrows. Seborrheic 
dermatitis, mild, chronic, well controlled was diagnosed.  

The veteran was examined by VA in July 2007, and it was noted 
that for the prior two years he had had no outbreaks.  On 
examination it was noted that he had less than 5 percent of 
exposed areas affected and less than 5 percent of the total 
body area was affected.  There was a slight trace of scaling 
dermatitis on the left paranasal face and also behind the 
left ear.  The examiner also noted that there were a couple 
of tiny pitted scars of the preauricular face.  A mild tinea 
pedis was noted on the feet and in the axilla, small flat 
scaly papules were noted.  The diagnosis was, sebrorrheic 
dermatitis, very minimal at this time-not disfiguring or 
disabling.  Photographs were also taken and are of record.  

Though the veteran's skin condition is manifested by 
erythematous eruptions scaling and redness, there was no 
evidence of systemic or nervous manifestations or any 
evidence to support a finding that the condition was 
exceptionally repugnant at any time during the appeal period.  
In addition, under the amended regulations effective from 
August 2002, beginning at that time, there is no evidence of 
record indicating that the veteran's skin condition affects 
more than 40 percent of the entire body or exposed areas, or 
requires constant or near-constant systemic therapy.  Rather, 
less than five percent of the veteran's total skin (entire 
body) and less than five percent of his total exposed areas 
are affected by the skin disorder and he is not taking any 
system medication for the condition.  

Concerning disfigurement of the veteran's head, face or neck,  
the evidence does not show at any time during the appeal 
period complete, or exceptionally  repugnant deformity of one 
side of face, or marked or  repugnant bilateral 
disfigurement; or visible or palpable  tissue loss and either 
gross distortion or asymmetry of two  features or paired sets 
of features (nose, chin, forehead,  eyes (including eyelids), 
ears (auricles), cheeks, lips), or;  four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001) (2007).  It is noted that in July 
2007, it was stated that there was no disfigurement.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for a higher rating at any 
time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for a right foot disorder is denied.

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.

Service connection for lupus erythematous, discoid is denied.

Entitlement to disability rating greater than 30 percent for 
service-connected seborrheic dermatitis is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


